Citation Nr: 0123239	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-20 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
pterygium of the left eye.

2.  Entitlement to service connection for diabetic 
retinopathy secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1957 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October and November 1998 rating 
decisions by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
previously denied the veteran's claims in a decision dated 
May 4, 2000; that decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court), which in 
February 2001 vacated the Board's decision and remanded the 
case on motions by the parties for consideration of the 
claims in light of the passage of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).

The Board notes that the May 4, 2000, Board decision included 
a remand to the RO in connection with a claim of entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  The Court's February 2001 Order 
expressly noted the Board's remand of that issue and only 
vacated the May 4, 2000, Board decision as it applied to the 
pterygium of the left eye and diabetic retinopathy issues.  
It is not clear from the record currently before the Board 
what actions, if any, the RO has accomplished with regard to 
the remand instructions set forth in the May 4, 2000, 
decision.  Accordingly, RO's attention is hereby directed to 
fact that the directions set forth in the remand section of 
the Board's May 4, 2000, decision in connection with the TDIU 
issue were not vacated by the Court and must still be 
accomplished.  


FINDINGS OF FACT

1.  The veteran has 20/40 distance visual acuity in the left 
eye and 20/40 distance visual acuity in the right eye.

2.  The veteran does not have diabetic retinopathy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for pterygium of the left eye have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including § 4.84a, Diagnostic Code 6034.

2.  Diabetic retinopathy is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has also issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
various VA examination reports and VA outpatient records.  
The attorney who represented the veteran in connection with 
his Court appeal presented argument to the effect that VA 
should have informed the veteran to submit a statement from 
the physician who the veteran claimed had told him that 
certain eye problems were due to his service-connected 
diabetes mellitus.  The Board notes that the Court's Order of 
February 2001 advised the veteran that he was free to present 
additional evidence in this regard, but no additional 
evidence has been received.  Moreover, in reviewing the 
transcript of January 1999 RO hearing, the Board notes that 
the veteran only referred to the fact that one eye doctor had 
told him that sugar was causing some problems with his eye, 
but others said it was not.  The Board notes here that 
service connection has been established for cataracts 
secondary to his diabetes.  At any rate, the veteran has not 
identified the doctor.  In light of his vague reference to 
such doctor at the hearing and the otherwise complete medical 
record (including outpatient treatment reports referred to by 
the veteran's attorney), the Board finds that no additional 
pertinent evidence has been specifically identified by the 
veteran so as to mandate any assistance efforts by VA. 

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought.  
The discussions in the rating decisions, statements of the 
case, supplemental statements of the case and other 
communications have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board, 
therefore, finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet.App. 553 
(1996); Bernard v. Brown, 4 Vet.App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

I.  Increased Rating for Pterygium of the Left Eye.

The veteran alleges that the severity of his service-
connected pterygium of the left eye warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected pterygium of the left eye has 
been rated by the RO under the provisions of Diagnostic Code 
6034.  Under this regulatory provision, a pterygium is rated 
for any resultant loss of vision.  38 C.F.R. § 4.84a.  The 
rating schedule is applied mechanically in such cases, and 
depends upon the measured visual acuity of both eyes.

The veteran was granted service connection for pterygium of 
the left eye in July 1977, with a noncompensable evaluation.  
At a VA examination in October 1998, the veteran reported 
that he had a pterygium removed from his left eye three 
times, most recently in 1979.  He was using artificial tears 
three to four times a day to relieve itching and burning.  On 
physical examination, the veteran's best corrected distance 
visual acuity was 20/20-1 in the right eye and 20/25 in the 
left eye.  Best corrected near vision was 20/20 in the right 
eye and 20/20 in the left eye.  The left cornea showed a 2 
millimeter pterygium with stromal haze extending about 3.5 to 
3.7 millimeters into the cornea from the nose.  Diagnosis was 
pterygium of the left eye, status post removal times three 
and stromal haze in the left eye secondary to pterygium 
removal.  The doctor also diagnosed Meibomian gland 
dysfunction, dry eyes, early bilateral cataracts, and corneal 
guttae.

The veteran has also had several eye examinations for 
treatment purposes at VA medical centers.  In October 1996, 
the veteran had distance vision of 20/25-1 in the right and 
20/30-1 in the left eye.  A scar and dry eyes were noted; the 
pterygium was stable without evidence of recurrence.  In 
October 1997, the veteran had distance vision of 20/40-2 in 
the right eye and 20/30+3 in the left eye.  A cornea scar was 
observed, and the pterygium removal was doing well.  In March 
1998, the veteran's distance vision was 20/40 in the right 
eye and 20/40 in the left eye.  Dry eyes were noted.

The veteran testified at a personal hearing in January 1999 
that in addition to burning and itching, he had difficulty 
focusing on things, but that the problem "comes and goes."  
He also stated that his astigmatism had increased and that he 
would need a new prescription.

Even using the worst visual acuity reading, that taken in 
March 1998, the veteran's disability does not rise to a 
compensable level.  The regulations mandate that where both 
eyes have vision of 20/40, a 0 percent evaluation is 
assigned.  38 C.F.R. § 4.84a, Table V.  The Board therefore 
concludes that entitlement to a compensable disability 
evaluation has not been demonstrated.

II.  Service Connection for Diabetic Retinopathy.

The veteran contends that he suffers from diabetic 
retinopathy secondary to his already service-connected 
diabetes mellitus.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Additionally, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  The Board 
also notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

However, as a threshold matter in any service connection 
claim there must be competent evidence of a disability.  In 
the absence of proof of a present disability, there is no 
valid claim presented.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Here, there is no competent proof that diabetic 
retinopathy is present.  Trained medical examiners have 
expressly indicated in reports of October 1996, October 1997, 
and March 1998 eye examinations that there is no diabetic 
retinopathy.  The question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In this case, medical personnel have expressly 
indicated that there is no basis for a diagnosis of diabetic 
retinopathy.  Without competent evidence of current 
disability, there is no basis for finding that service 
connection is warranted. 


ORDER

Entitlement to an increased (compensable) evaluation for 
pterygium of the left eye is not warranted.  Entitlement to 
service connection for diabetic retinopathy secondary to 
service-connected diabetes mellitus is not warranted.  The 
appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

